Citation Nr: 0325630	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-17 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than June 9, 1997, 
for grant of a total disability rating for compensation based 
on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to August 
1978.

This case was most recently before the Board of Veterans' 
Appeals (Board) in January 2003.  At that time the issue 
whether a March 1998 rating decision involved clear and 
unmistakable error (CUE) in assigning TDIU benefits effective 
from June 9, 1997, was dismissed.  The issue of entitlement 
to an earlier effective date for a TDIU was remanded to the 
RO, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), 
for issuance of a statement of the case.  The RO issued the 
statement of the case in June 2003, and the veteran 
subsequently perfected his appeal.  


REMAND

The veteran was unrepresented at the time of entry of the 
Board's January 2003 dismissal and remand, as he failed to 
respond to the Board's August 2002 correspondence.  In that 
correspondence the veteran was requested to choose another 
representative or elect to represent himself, given that his 
attorney of record had been granted leave in August 2002 to 
withdraw from representing the appellant before VA.  No 
response to the Board's August 2002 letter is shown to have 
been received.  

Following the return of the case to the RO, it is evident 
that The American Legion has been actively involved in 
representing the veteran's interests before the RO as to the 
issue remanded by the Board in January 2003, and in one or 
more other claims for VA benefits.  A power of attorney, 
however, has not been executed by the veteran in favor of The 
American Legion or any other service department organization 
or attorney.  Further input from the veteran in this regard 
is therefore needed.  

As well, the veteran has raised an inextricably intertwined 
issue involving the question of CUE in a November 16, 1978 
rating decision.  In that rating decision service connection 
was granted for paranoid schizophrenia and a 50 percent 
rating assigned.  The question whether that decision was CUE 
has not been adjudicated by the RO, and consideration of that 
issue by the RO is required prior to the Board's review of 
the earlier effective date question.  

There likewise is an issue presented as to the RO's 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
The VCAA became effective in November 2000, during the 
pendency of the veteran's claim.  The Board in its January 
2003 remand requested that compliance with the notice and 
duty to assist provisions of the VCAA be undertaken by the 
RO.  In response, the RO in May 2003 correspondence attempted 
to advise the veteran of the information and evidence 
required to substantiate his claim of entitlement to an 
earlier effective date for a TDIU.  However, the veteran was 
therein informed, albeit incorrectly, that an October 1997 
decision, initially assigning a TDIU, effective from June 
1997, was final and that new and material evidence was 
required to reopen such claim.  As well, the RO in May 2003 
established a June 16, 2003 "deadline," for the submission 
of any additional evidence.  That deadline is contrary to the 
provisions of the VCAA and its implementing regulations.  
Based on the foregoing, and in the absence of any 
communication from the veteran waiving his right to submit 
such evidence or otherwise indicating that he had no other 
evidence to submit, corrective actions are required so as to 
ensure compliance with the VCCA and the implementing 
regulations.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:  

1.  The RO should contact the veteran at 
his address of record for the purpose of 
clarifying his desire for representation 
of his interests in this appeal for VA 
benefits.  Should he desire 
representation, the appellant must 
execute the necessary power of attorney 
for the representation of his interests.  
Once completed his power of attorney 
should be returned to the RO for 
inclusion in his claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of entitlement 
to an effective date prior to June 9, 
1997, for a grant of a TDIU, as well as 
the issue whether there was CUE in a 
November 16, 1978, rating decision 
assigning a 50 percent schedular 
evaluation for schizophrenia.  

The RO must advise the veteran of the 
information and evidence needed to 
substantiate these claims.  Notice under 
the VCAA includes specifically notifying 
the veteran in writing precisely what 
evidence, if any, will be obtained by him 
and precisely what evidence, if any, will 
be retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran must be instructed 
as to his right to submit any argument or 
evidence in support of such claims, and 
that any such evidence may be of either 
of a lay or medical variety.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for paranoid type 
schizophrenia since his discharge from 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by the medical 
professionals or institutions referenced 
by the veteran.  

Any and all pertinent VA treatment 
records not already on file must be 
obtained regardless of whether the 
veteran responds to the foregoing 
request.  Special efforts should be made 
to obtain complete clinical records 
compiled during periods of VA 
hospitalization at the VA Medical Center 
in Togus, Maine, from August 9 to 
September 1, 1978; at the VA Medical 
Center in Houston, Texas, from November 
18 to 19, 1985; and at the Togus VA 
Medical Center from May 5 to 6, 1997.  
All such records obtained must be added 
to the claims folder.

4.  Thereafter, the RO should adjudicate 
whether there was CUE in the November 16, 
1978, rating decision in assigning a 50 
percent schedular evaluation for the 
schizophrenia, based on all the evidence 
then of record and all legal authority 
then in effect.  In the event that CUE in 
the November 1978 action is not found, 
the appellant and any appointed 
representative must be furnished notice 
of the action taken and of the veteran's 
appellate rights.  The veteran is hereby 
notified that to vest jurisdiction in the 
Board to review such matter on appeal, 
the timely filing of a notice of 
disagreement is required, as is 
perfection of that appeal by the timely 
submission of a substantive appeal 
following the issuance by the RO of a 
statement of the case.  

5.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
an effective date earlier than June 9, 
1997, for a TDIU, based on all the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal is denied, the RO should 
furnish to the veteran and any appointed 
representative a supplemental statement 
of the case in which all pertinent 
evidence and dispositive legal authority 
are cited.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.  The RO must 
ensure that the duties to notify and 
assist the veteran have been fully 
complied with.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



